Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6,8, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US20190175015A1; hereinafter known as “Adams”)
Regarding claim 1, Adams teaches an intraocular physiological sensor implant (See Adams abstract and Figure 15) comprising: 
a physiological sensor (See Adams Figure 15 part 300 and see [0124]); and 
a fluid pathway including a fluid inlet and a fluid outlet (See Adams [0124], has a draining device 304 also see Figure 15), 
wherein the physiological sensor (See Adams Figure 15 part 300 and see [0124]),
includes a sensing layer (See Adams Figure 8A and [0084], sensor 142), a coil layer (See Adams Figure 8A, antenna 152 and [0084]), and an integrated circuit layer (See Adams Figure 8A part 150 an application specific integrated circuit).
Regarding claim 2, Adams teaches physiological sensor comprises a pressure sensor at the sensing layer (See Adams abstract, [0124], and Figure 8A).
Regarding claim 3, Adams teaches the pressure sensor comprises a capacitive pressure sensor (See Adams [0100], capacitive sensing element).
Regarding claim 4, Adams teaches the capacitive pressure sensor (See Adams [0100], capacitive sensing element) comprises a flexible diaphragm electrode spaced apart from a counter electrode (See Adams [0106], can have a metal coating which provides a conductive material).
Regarding claim 5, Adams teaches the coil layer includes a looped coil, configured to communicate with an external reader (See Adams Figure 8A 152 and see [0084] [0204], transmits data to external device [0036] and Figure 16 external device).
Regarding claim 6, Adams teaches the physiological sensor communicates physiological readings to the external reader, responsive to the external reader being held proximate to an eye of a patient (See Adams [0066], antenna communicated with sensed data to an external device, and Figure 16).
Regarding claim 8, Adams teaches the sensing layer is hermetically sealed to the coil layer, and wherein the coil layer is hermetically sealed to the integrated circuit layer (See Adams [0098], the whole implant is hermetically sealed).
Regarding claim 13, Adams teaches an intraocular physiological sensor implant (See Adams abstract and Figure 15) comprising: 
a physiological sensor (See Adams Figure 15 part 300 and see [0124]), configured to sense a pressure (See Adams Abstract); 
and a housing (See Adams [0074] and Figure 4A); 
wherein the physiological sensor (See Adams Figure 15 part 300 and see [0124]) includes a sensing layer (See Adams Figure 8A and [0084], sensor 142), a coil layer (See Adams Figure 8A, antenna 152 and [0084]), and an integrated circuit layer (See Adams Figure 8A part 150 an application specific integrated circuit), and 
wherein the physiological sensor is configured to communicate pressure readings to an external reader, responsive to the external reader being held proximate to an eye of a patient (See Adams [0066], antenna communicated with sensed data to an external device, and Figure 16).
Regarding claim 14, Adams teaches the physiological sensor comprises a capacitive pressure sensor (See Adams [0100], capacitive sensing element).
Regarding claim 15, Adams teaches the capacitive pressure sensor (See Adams [0100], capacitive sensing element) comprises a flexible diaphragm electrode spaced apart from a counter electrode (See Adams [0106], can have a metal coating which provides a conductive material).
Regarding claim 16, Adams teaches the coil layer includes a looped coil, configured to communicate with the external reader (See Adams Figure 8A 152 and see [0084] [0204], transmits data to external device [0036] and Figure 16 external device).
Regarding claim 17, Adams teaches the sensing layer is hermetically sealed to the coil layer, and wherein the coil layer is hermetically sealed to the integrated circuit layer (See Adams [0098], the whole implant is hermetically sealed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied in claim 1 above, further in view of Haffner et al. (US20100087774A1; hereinafter known as “Haffner”). 
Regarding claim 7, Adams teaches the fluid inlet is configured to reside in an anterior chamber of an eye (See Adams [0034]. Figure 18), and the fluid outlet (See Adams See Adams [0124], has a draining device 304 also see Figure 15). 
Adams is silent to the fluid outlet is configured to reside in Schlemm's canal of the eye, such that aqueous humor flows from the anterior chamber to Schlemm's canal via the fluid pathway.
Haffner teaches the fluid outlet is configured to reside in Schlemm's canal of the eye, such that aqueous humor flows from the anterior chamber to Schlemm's canal via the fluid pathway (See Haffner [0023] and [0054], implant transports fluid from anterior chamber to Schlemm’s canal).
It would have been obvious to one of ordinary skill in the art before he effective filing date of the present application to provide Adams with the fluid outlet is configured to reside in Schlemm's canal of the eye, such that aqueous humor flows from the anterior chamber to Schlemm's canal via the fluid pathway like taught by Haffner to provide Adams sensor implant with improved aqueous sensing and drainage. 
Claims 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, as applied in claims 1 above, and further in view of Cohen et al. (US20190175083; hereinafter known as “Cohen”).
Regarding claim 9, Adams teaches the intraocular physiological sensor (See Adams abstract and Figure 15). Adams is silent to an anchor, wherein the anchor is either coupled to a housing or integrally formed with the housing.
Cohen teaches an anchor (See Cohen Figure 1 part 21 lateral protrusions para [0032]), wherein the anchor is either coupled to a housing or integrally formed with the housing (See Cohen Figure 1 part 22 housing, para [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Adams with the anchor either coupled to a housing or integrally formed with the housing as taught by Cohen to improve Adams sensor implant by providing a migration resistance mechanism due to the anchor (See Cohen [0032]).
Regarding claim 10, Adams teaches the intraocular physiological sensor (See Adams abstract and Figure 15). Adams is silent to the anchor configured to pierce a trabecular meshwork of an eye, such that the intraocular physiological sensor is retained in an anterior chamber of the eye, adjacent to the trabecular meshwork.
Cohen teaches to the anchor is configured to pierce a trabecular meshwork of an eye (See Cohen [0032], anchor the device to surrounding tissue therefore capable of piercing), such that the intraocular physiological sensor is retained in an anterior chamber of the eye, adjacent to the trabecular meshwork (See Cohen [0032], migration resistance, therefore immobilized). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Adams the anchor configured to pierce a trabecular meshwork of an eye, such that the intraocular physiological sensor is retained in an anterior chamber of the eye, adjacent to the trabecular meshwork as taught by Cohen to improve Adams sensor implant by providing a migration resistance mechanism due to the anchor (See Cohen [0032]).
Regarding claim 11, Adams teaches the intraocular physiological sensor (See Adams Abstract and Figure 15). Adams is silent to the anchor further includes a plurality of physical standoffs.
Cohen teaches the anchor further includes a plurality of physical standoffs (See Cohen Figure 1 protrusions also see [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Adams with the anchor further including a plurality of physical standoffs as taught by Cohen to improve Adams sensor implant by providing protrusions which assist the migration resistance mechanism of the sensor when inserted into the anterior chamber of eye (See Cohen [0032]). 
Regarding claim 12, Adams teaches the intraocular physiological sensor (See Adams abstract and Figure 15), but is silent to the physiological sensor comprises a glucose sensor.
Cohen teaches the physiological sensor comprises a glucose sensor (See Cohen abstract, Figure 1a, and [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provides Adams with physiological sensor comprising a glucose sensor as taught by Cohen to modify Adams sensor implant to detect glucose concentrations of the aqueous humor. 
Regarding claim 18, Adams teaches the intraocular physiological sensor (See Adams abstract and Figure 15). Adams is silent to an anchor, wherein the anchor is either coupled to a housing or integrally formed with the housing.
Cohen teaches an anchor (See Cohen Figure 1 part 21 lateral protrusions para [0032]), wherein the anchor is either coupled to a housing or integrally formed with the housing (See Cohen Figure 1 part 22 housing, para [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Adams with the anchor either coupled to a housing or integrally formed with the housing as taught by Cohen to improve Adams sensor implant by providing a migration resistance mechanism due to the anchor (See Cohen [0032]).
Regarding claim 19, Adams teaches the intraocular physiological sensor (See Adams abstract and Figure 15). Adams is silent to the anchor configured to pierce a trabecular meshwork of an eye, such that the intraocular physiological sensor is retained in an anterior chamber of the eye, adjacent to the trabecular meshwork.
Cohen teaches to the anchor is configured to pierce a trabecular meshwork of an eye (See Cohen [0032], anchor the device to surrounding tissue therefore capable of piercing), such that the intraocular physiological sensor is retained in an anterior chamber of the eye, adjacent to the trabecular meshwork (See Cohen [0032], migration resistance, therefore immobilized). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Adams the anchor configured to pierce a trabecular meshwork of an eye, such that the intraocular physiological sensor is retained in an anterior chamber of the eye, adjacent to the trabecular meshwork as taught by Cohen to improve Adams sensor implant by providing a migration resistance mechanism due to the anchor (See Cohen [0032]).
Regarding claim 20, Adams teaches the intraocular physiological sensor (See Adams Abstract and Figure 15). Adams is silent to the anchor further includes a plurality of physical standoffs.
Cohen teaches the anchor further includes a plurality of physical standoffs (See Cohen Figure 1 protrusions also see [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Adams with the anchor further including a plurality of physical standoffs as taught by Cohen to improve Adams sensor implant by providing protrusions which assist the migration resistance mechanism of the sensor when inserted into the anterior chamber of eye (See Cohen [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/            Primary Examiner, Art Unit 3791                                                                                                                                                                                           
/M.R.K./            Examiner, Art Unit 3791